Citation Nr: 0335997	
Decision Date: 12/19/03    Archive Date: 12/24/03	

DOCKET NO.  00-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964, and from December 1975 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 2003 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a September 2002 decision of the Board to the 
extent that decision denied separate compensable ratings for 
bilateral tinnitus.  In so doing, the Court remanded the 
veteran's case to the Board for action consistent with an 
April 2003 Joint Motion for Partial Remand.  The case is now, 
once more, before the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the aforementioned Joint Motion in April 2003, 
it was noted that the Board had failed to adequately address 
the provisions of 38 C.F.R. § 4.25(b) (2003), which provides, 
in pertinent part, that disabilities arising from a single 
disease entity are to be rated separately.  This regulation 
was felt to be potentially applicable to the veteran's claim, 
inasmuch as the disabling tinnitus from which he suffered 
affected both of his ears.  More specifically, the Board had 
failed to consider the impact of this regulation on the 
veteran's claim for separate compensable ratings for tinnitus 
in each ear under Diagnostic Code 6260.

Subsequent to the April 2003 Court Order, the General Counsel 
of the Department of Veterans' Affairs, on May 22, 2003 
issued a precedent opinion addressing bilateral tinnitus.  
The opinion essentially held that, " Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
a single 10% disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code (see 
VAOPGCPREC 2-2003).  The veteran should be provided with a 
copy of that opinion.

The Board notes that, based upon a review of the evidence of 
record, the veteran last underwent a VA audiometric 
examination for compensation purposes in November 2002, more 
than 1 year ago.  Moreover, on June 13, 2003, less than 
1 year after the aforementioned (now vacated) Board decision 
in September 2002, there became effective new schedular 
criteria for the evaluation of service-connected tinnitus.  
To date, neither the veteran nor his representative has been 
provided a copy of the newly revised regulation.  Nor has 
that regulation been considered in the adjudication of the 
veteran's current claim.  Furthermore, it does not appear 
that the RO has considered this claim on an extraschedular 
basis.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding the fact that the 
veteran's case was in its possession until January of 2003, 
the veteran and his representative have not been provided 
with adequate notice of the VCAA, or of the information and 
evidence necessary to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (see also Quartuccio, 
supra) they should be given the 
opportunity to respond.  The veteran 
should also be provided with a copy of 
VAOPGCPREC 2-2003.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
so informed.

3.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
tinnitus.  All pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
tinnitus.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In that 
regard, the attention of the RO is drawn 
to those provisions of the rating 
schedule governing the evaluation of 
service-connected tinnitus which became 
effective June 13, 2003.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA, and other legal 
precedents.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit and other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




